Title: To George Washington from Johannes Blondinus Le Blond Ap-Griffith, 21 August 1793
From: Blondinus, Johannes, Le Blond Ap-Griffith
To: Washington, George



Honorable Sir
Augt 21st 1793. Worcester.

 I have thought it a Duty incumbent upon me to communicate to the honorable President who presides in America, quod Angli intend blockading all the Forts and the Sea-Ports that they can with their Ships; in order to prevent the United States of America from rendering any assistance to the French by Land: therefore I have conceived it highly necessary to inform your honor of this their Intention, and also compatible to offer my Services to serve under your honor as an Officer in the Army; and that I would assist as a private Soldier rather than be deprived of serving under such a valiant & magnanimous a Generalissimo. The honor of an Answer is requested. Honorable Sir. Your most obedient devoted humble Servant.

Johannes Blondinus. Le Blond. Ap-Griffith

